BELCHER, Judge.
The conviction is for driving while intoxicated; the punishment, three days in jail and a fine of fifty dollars.
No statement of facts of the evidence on the merits accompanies the record. There are no formal bills of exception, and there are no requested charges or exceptions to the court’s charge.
Appellant complains of the voir dire examination and also claims that he was forced to use peremptory challenges on certain prospective jurors in the selection of the jury. In the absence of a bill of exception these matters are not presented for review.
Error is urged on the ground of jury misconduct. This contention is presented in the motion for new trial and a separate statement of facts. There is no showing that the motion was presented to or acted upon by the trial judge. Hence nothing is presented for review. Art. 760e, Vernon’s Ann.C.C.P.
The judgment is affirmed.